                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     VALERIE J. MARRS-ESPINOZA,                       Case No. 17-cv-07191-SVK
                                   8                   Plaintiff,
                                                                                          ORDER REGARDING PLAINTIFF’S
                                   9             v.                                       MOTION FOR A TEMPORARY STAY
                                                                                          AND RELATED MOTIONS
                                  10     NANCY A. BERRYHILL,
                                                                                          Re: Dkt. Nos. 25, 26, 28
                                  11                   Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On January 2, 2019, Plaintiff filed a motion for a temporary stay. ECF 25. Plaintiff

                                  14   subsequently filed a motion to withdraw her motion for a temporary stay. ECF 26. Plaintiff then

                                  15   filed a motion to remove both of those motions from the docket. ECF 28.

                                  16          The Court ORDERS as follows on the three pending motions:

                                  17          1. The Court DENIES Plaintiff’s motion for a temporary stay as moot.

                                  18          2. The Court GRANTS Plaintiff’s motion to withdraw her motion for a temporary stay.

                                  19          3. The Court DENIES Plaintiff’s motion to remove ECF 25 and ECF 26 from the docket.

                                  20          SO ORDERED.

                                  21

                                  22   Dated: January 4, 2019

                                  23

                                  24
                                                                                                  SUSAN VAN KEULEN
                                  25                                                              United States Magistrate Judge
                                  26
                                  27

                                  28
